Title: From George Washington to Robert Erskine, 11 April 1778
From: Washington, George
To: Erskine, Robert



Sir
Head Quarters [Valley Forge] 11th April 1778

I recd yours of the 26th March inclosing an elegant draft of part of Hudsons River. If your Affairs are in such a situation that they will admit of your attendance upon the Army I shall be glad to see you as soon as possible. Capt. Scull, who is intended for one of your Assistants, has been for some time employed in surveying the Country adjacent to the Camp. I am Sir Yr most obt Servt.
